

117 HRES 387 IH: Expressing support for the Nation’s law enforcement agencies.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 387IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Buck (for himself, Mr. Hice of Georgia, Mr. Steube, Mr. Lamborn, and Mr. Biggs) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the Nation’s law enforcement agencies.Whereas law enforcement officers protect the American people from criminals who seek to perpetrate violence and harm innocent lives regardless of the political circumstances of the day;Whereas the brave men and women of the law enforcement community continually summon the courage to fulfill their solemn oath to ensure the safety of our communities and provide peace of mind for our Nation’s citizens;Whereas America’s law enforcement community also seeks to assist the communities they serve through a variety of nontraditional means, including nonarrest pathways that connect individuals with treatment and recovery programs to overcome addiction, and juvenile diversion programs to prevent minors from entering the criminal justice system;Whereas supporting law enforcement officers with the equipment, training, and funding necessary to serve our communities and keep our streets safe has long been a bipartisan issue, dating back to President Clinton and then-Senator Biden joining their Republican colleagues to pass the Violent Crime Control and Law Enforcement Act of 1994;Whereas law enforcement officers willingly face dangerous circumstances and the threat of serious bodily injury or death on a daily basis to ensure the safety of all Americans;Whereas the National Law Enforcement Memorial and Museum reports that as of December 31, 2020, 1,763 law enforcement officers had died in the line of duty during the past decade;Whereas the National Law Enforcement Memorial and Museum’s 2020 Law Enforcement Officers Fatalities Report detailed that 264 law enforcement officers were killed in the line of duty in 2020, an increase of 96 percent from the previous year, including 48 officers who were killed in firearms-related incidents in 2020;Whereas peaceful protests have been hijacked by violent extremists seeking to sow discord, damage property, loot businesses, and inflict harm against civilians and law enforcement officers;Whereas law enforcement officers have been run over, shot, hit with objects, and stabbed attempting to maintain peace and the rule of law;Whereas progressive politicians and interest groups have responded to this violence with calls to defund law enforcement agencies across the Nation;Whereas defunding or otherwise handcuffing law enforcement officers will make officers less likely to intervene in dangerous situations and will result in law enforcement pulling back from the neighborhoods they are entrusted to protect;Whereas violent crime increases when law enforcement is forced to withdraw from neighborhoods;Whereas the New York Police Department reported that the number of shootings soared 97 percent from 777 in 2019 to 1,531 in 2020 and the number of murders jumped by 44 percent as police faced a stiff round of budget cuts and reduced support from local officials;Whereas the Los Angeles Police Department reported 322 homicides as of December 12, 2020, up 30.4 percent from 247 at the same point last year, after the department’s budget was cut by $150,000,000;Whereas violent crimes soared by 21 percent in Minneapolis last year as Minneapolis City Council officials continue pushing to dismantle the city’s police department while hiring private security details for their own personal protection;Whereas the vilification of the Nation’s law enforcement officers and the embracing of hateful rhetoric against these brave men and women only places them further in harm’s way;Whereas these brave men and women must operate in an environment where their moral and legal authority is constantly being scrutinized, and they undertake the critical yet difficult task of addressing the actions of those affected by addiction, homelessness, and mental illness; andWhereas efforts to defund police departments will cause irreparable and lasting damage to the Nation: Now, therefore, be itThat the House of Representatives—(1)offers its sincere gratitude and appreciation to the Nation’s law enforcement officers who protect and serve our communities;(2)recognizes the great sacrifice our law enforcement officers make to keep the Nation safe; and(3)rejects the misguided and dangerous efforts to defund and dismantle the Nation’s law enforcement agencies.